EXHIBIT 10.6

 

ONEIDA FINANCIAL CORP. PERFORMANCE

BASED COMPENSATION PLAN

 

--------------------------------------------------------------------------------


 

ONEIDA FINANCIAL CORP.

PERFORMANCE BASED COMPENSATION PLAN

 

Purpose

 

The Performance Based Compensation Plan (“Plan”) of Oneida Financial Corp. seeks
to provide to the participating officers and employees incentive and motivation
to stimulate the profitability and growth of the Company.  The Plan also seeks
to improve the ability of Oneida Financial Corp. (“Company”) to attract and
retain a qualified and professional workforce critical to the Company’s
continued success.

 

Definitions

 

The following terms used in the Plan shall have the following meaning, unless
specifically otherwise provided in the context of their use in the Plan:

 

1.              Actual Performance — The actual financial results of operation
of the Company during the Plan Year as measured by the Net Income Growth Rate,
Return on Average Assets and Return on Average Equity.

 

2.              Annual Performance Award (“Award”) — The amount due to the
Participant based upon the Company’s Actual Performance.

 

3.              Average Assets — The Average Assets of the Company during the
Plan Year.

 

4.              Average Tangible Equity - The Average Equity of the Company
during the Plan Year,  adjusted to eliminate any Goodwill and Other Intangibles.

 

5.              Bank — The Oneida Savings Bank and its successors and assigns,
as reported on an unconsolidated basis.

 

6.              Net Income — The Company’s net income (after deductions for
Awards, state and local franchise taxes and federal income taxes), as reported
on a consolidated basis for the Plan Year, as calculated from the Company’s
financial reports for the Plan Year.

 

7.              Base Compensation — The sum of the salaries and wages paid
during the Plan Year to the Participant, exclusive of Awards paid under the
Plan, as reported by the Company to the Internal Revenue Service.

 

8.              Board of Directors — The Board of Directors of Oneida Financial
Corp.

 

9.              Committee — The Compensation Committee of the Board of Directors
of Oneida Financial Corp.

 

10.       FDIC — The Federal Deposit Insurance Corporation.

 

11.       Maximum Award — The highest possible amount payable to a Participant
during the Plan Year permitted under the Plan.  The Maximum Award may be

 

1

--------------------------------------------------------------------------------


 

measured as a specific dollar amount or as a percentage of Base Compensation.

 

12.       Participant — Executive Officers of the Company as determined by the
Committee as eligible for an Award under the Plan.

 

13.       Participant Category — Eligible officers shall be categorized for
purposes of this Plan into the following categories:

 

·                  Category I: President & Chief Executive Officer

·                  Category II: EVP & Chief Financial Officer

 

14.       Plan — The Performance Based Compensation Plan of Oneida Financial
Corp. as herein provided and subsequently amended by action of the Board of
Directors.

 

15.       Plan Year — The Company’s fiscal year during which a Participant may
earn Awards.

 

16.       Return on Average Assets — Net Income as a percentage of Average
Assets, as computed for the Plan Year based upon the Company’s financial reports
for the Plan Year.

 

17.       Return on Average Tangible Equity - Net Income as a percentage of
Average Tangible Equity, as computed for the Plan Year based upon the Company’s
financial reports for the Plan Year.

 

18.       Net Income Growth Rate — The difference between Net Income for the
current Plan Year and Net Income for the preceding Plan Year calculated as a
percentage of the preceding Plan Year’s Net Income.

 

19.       Target Performance Level — Annual targets as established by the
Compensation Committee and approved by the Board of Directors based upon Net
Income Growth Rate, Return on Average Equity and Return on Average Assets as
compared with the Actual Performance of the Company for a Plan Year.

 

20.       Total Award - The sum of all Awards earned under the Plan by all
Participants during the Plan Year.

 

Administration of the Plan

 

1.              Committee Responsibilities and Powers — The Committee shall
report to the Board of Directors.  It shall have complete and sole
responsibility for the administration of the Plan and its construction and
interpretation.  It may adopt such rules, engage outside professionals and
perform such acts as in its sole discretion it deems necessary for the effective
administration and proper interpretation and construction of the Plan.

 

2.              Committee Meetings — The Committee shall meet not less
frequently than annually.

 

3.              Process — Management shall make annual recommendations for the
review and approval by the Committee on Participants, Participant Categories,
Return

 

2

--------------------------------------------------------------------------------


 

on Average Asset target levels, Return on Average Equity target levels, Net
Income target levels, Maximum Awards, and such other material as may be
necessary to implement, maintain and administer the Plan.

 

4.              Recordkeeping — The Committee shall maintain such records for
each Participant for each Plan Year as in its sole discretion it deems necessary
to implement and administer the Plan.

 

Participation in the Plan

 

1.              Eligibility — Executive Officers of the Company who, in the sole
judgement of the Committee, may contribute to the profitability and growth of
the Company shall be eligible for participation in the Plan.

 

2.              Designation as Participant — The Committee shall designate from
among eligible Officers the actual Participants for each Plan Year. 
Participants will be designated by name, position or employee category as
updated annually by the Committee on Schedule “A” attached.  Participants in a
prior Plan Year may be excluded from participation in a subsequent Plan Year. A
designation as Participant shall not prohibit the Company from granting special
performance or recognition awards to officers and employees outside the
provisions of the Plan, under such conditions and in such form and manner as it
sees fit, for meritorious service of any nature.

 

3.              Termination of Participation — Participants shall cease
participating in the Plan if their employment at the Company and/or the Bank is
terminated during the Plan Year for cause or due to resignation.  Unless the
Committee specifically determines otherwise, such Participants shall not be
eligible to receive Awards for the Plan Year and shall be required to return to
the Company any Partial Payments received.  Participants whose employment at the
Company and/or the Bank is terminated for reasons other than those
aforementioned, including without limitations retirement, death, disability or
layoffs, shall cease participating in the Plan upon, and as of the date of,
termination of employment at the Company and/or the Bank.  Such Participants
shall receive a pro-rata share of Awards, based upon the ratio that their length
of employment during a Plan Year bears to the entire Plan Year.

 

Designation of Awards

 

1.              Award Levels — The Total Award payable to all Participants is
based upon the Actual Performance of the Company as compared with the Target
Performance Levels established by the Committee at the beginning of each Plan
Year and appended as Schedule “B”.  The Committee reserves the right to adjust
or amend the Target Performance Levels during a Plan Year should conditions
warrant such subsequent review.  Such conditions or events that may warrant
review of Target Performance Levels include, but are not limited to, mergers,
acquisitions, significant economic conditions, unusual financial situations and
other events that in the sole discretion of the Committee warrant

 

3

--------------------------------------------------------------------------------


 

review.  Any change in the Target Performance Levels made during a Plan Year
will be promptly communicated and explained to Participants.

 

2.              Limitations on Awards — The Total Award may be reduced or
eliminated in a given Plan Year based upon the following factors:

 

·                  No Award shall be made to any Participant if the Return on
Average Tangible Equity for any Plan Year is less than 5.00%.

·                  No Award shall be made to any Participant if the Return on
Average Assets for any Plan Year is less than 0.50%.

·                  No Award shall be made to any Participant if the most recent
Regulatory Examination Report does not reflect a Uniform Composite Rating of 1
or 2.

·                  The maximum Total Award payable to all Participants is 5% of
Net Income.

 

Award Determination

 

1.              Distribution of Award — The Total Award shall be distributed
between the Participant Categories at the discretion of the Committee in
accordance with applicable Limitations on Awards and with the following maximum
distribution limits by Participant Category considered:

 

·                  Category I - Maximum of 60% of Total Award

·                  Category II — Maximum of 40% of Total Award

 

2.              Participant Distribution — The Award for each Participant
Category will be equally divided among the Participants in each Participant
Category.

 

Payment of Awards

 

1.              Awards Due Participants — As soon as administratively feasible
after the end of the Plan Year, management shall calculate for the review and
approval of the Committee the Awards due to each Participant.  Upon review by
the Board of Directors of the Actual Performance of the Company for the Plan
Year, following the close of the Company’s fiscal period, the Board of Directors
shall authorize payment of Annual Performance Awards in accordance with the
provisions of the Plan for the Plan Year.

 

2.              Partial Payments — At the sole discretion of the Committee,
Participants may receive cash payments in advance of the close of the Plan Year
in accordance with following procedures:

 

·                  Partial cash payments may be made no earlier than six
(6) months after the beginning of the Plan Year;

·                  Award amounts available for partial cash payments shall be
determined pursuant to the Award Determination provisions of the Plan, using

 

4

--------------------------------------------------------------------------------


 

quarterly budgets, forecasts and financial results prepared by management for
review by Committee;

·                  Cash payments not to exceed, in aggregate, forty (40) percent
of the Awards calculated pursuant to this section may be made at the discretion
of the Committee:

 

Transferability

 

The entitlement of a Participant to an Award under the Plan may not be sold,
donated, pledged or otherwise assigned or transferred in whole or in part. 
Awards under the Plan shall only accrue, and be payable, to the Participant or
the beneficiary or a deceased Participant.

 

Employment

 

Nothing in the Plan is intended to confer upon any officer or employee the right
to continue in the employ of the Company and/or the Bank, or to interfere with
or restrict in any way the right of the Company and/or the Bank to discharge an
officer or employee at any time, for any reason whatsoever, with or without
cause.

 

Interpretation and Construction

 

The Committee shall have complete and sole responsibility for the construction
and interpretation of the Plan.

 

Terms of the Plan

 

The Plan shall become effective when it shall have been approved by the Board of
Directors and shall remain effective thereafter unless and until terminated by
the Board of Directors.

 

Effective Date

 

The Plan as provided herein was approved by the Board of Directors on March 8,
2011 and is effective as of January 1, 2011.

 

Amendment of the Plan

 

The Board of Directors shall have the power at any time to amend or terminate
the Plan, in whole or in part.

 

Titles, Headings and Construction of Language

 

The titles and headings of the sections of the Plan are for convenience of
reference only and in the event of any conflict, the text of the Plan rather
than any such headings shall control.

 

5

--------------------------------------------------------------------------------


 

Whenever appropriate in the Plan, words used in the singular may be read in the
plural; words used in the plural may be read in the singular; and words
importing the masculine gender shall be deemed equally to refer to the female
gender or the neuter.

 

Governing Law

 

The Plan shall be administered in accordance with the State of New York and
applicable federal laws FDIC and State of New York banking regulations.

 

6

--------------------------------------------------------------------------------


 

Witness

 

In WITNESS WHEREOF, the Company, by action of its Board of Directors, has caused
this Plan to be adopted in its corporate name and its corporate seal to be
hereunto affixed and attested, all as of the date first above written.

 

 

 

 

Oneida Financial Corp.

 

 

 

By

/s/ Richard B. Myers

 

 

(Signature)

 

 

 

 

 

Richard B. Myers

 

 

(Name)

 

 

 

 

 

Chairman of the Board of Directors

 

 

(Title)

 

 

 

 

 

March 8, 2011

 

 

(Date)

 

 

ATTEST:

 

 

 

 

 

/s/ Eric E. Stickels

 

 

Secretary

 

 

 

7

--------------------------------------------------------------------------------


 

ONEIDA SAVINGS BANK

INCENTIVE COMPENSATION PLAN

 

Purpose

 

The Incentive Compensation Plan (“Plan”) of Oneida Savings Bank seeks to provide
to the participating officers and employees incentive and motivation to
stimulate the profitability and growth of the Bank.  The Plan also seeks to
improve the ability of Oneida Savings Bank to attract and retain a qualified and
professional workforce critical to the Bank’s continued success.

 

Definitions

 

The following terms used in the Plan shall have the following meaning, unless
specifically otherwise provided in the context of their use in the Plan:

 

21.    Actual Performance — The actual financial results of operation of the
Bank during the Plan Year as measured by the Bank Net Income, Return on Average
Assets and Return on Average Equity.

 

22.            Annual Performance Award (“Award”) — The amount due to the
Participant based upon the Bank’s Actual Performance.

 

23.            Average Assets — The Average Assets of the Bank during the Plan
Year, as reported to the FDIC less the Assets attributable to Subsidiaries.

 

24.            Average Tangible Equity - The Average Equity of the Bank during
the Plan Year, as reported the FDIC adjusted for Goodwill and Other Intangible
Assets.

 

25.            Bank — The Oneida Savings Bank and its successors and assigns, as
reported on an unconsolidated basis, absent of the financial impact of other
operating subsidiaries (i.e. insurance operations).

 

26.            Bank Net Income — The Bank’s net income (after deductions for
Awards, state and local franchise taxes and federal income taxes), as reported
on an unconsolidated basis, absent the financial impact of other operating
subsidiaries (i.e. insurance operations) for the Plan Year, as calculated from
the Bank’s financial reports for the Plan Year.

 

27.            Base Compensation — The sum of the salaries and wages paid during
the Plan Year to the Participant, exclusive of Awards paid under the Plan, as
reported by the Bank to the Internal Revenue Service.

 

28.            Board of Directors — The Board of Directors of Oneida Savings
Bank.

 

8

--------------------------------------------------------------------------------


 

29.            Committee — The Human Resource and Development Committee of the
Board of Directors of Oneida Savings Bank.

 

30.            FDIC — The Federal Deposit Insurance Corporation.

 

31.            Maximum Award — The highest possible amount payable to a
Participant during the Plan Year permitted under the Plan.  The Maximum Award
may be measured as a specific dollar amount or as a percentage of Base
Compensation.

 

32.            Participant — An officer or other exempt employee of the Bank,
excluding officer/directors and executive officers, determined by the Committee
as eligible for an Award under the Plan.

 

33.            Participant Category — Eligible officers and exempt employees
shall be categorized for purposes of this Plan into the following categories:

 

·                  Category I: CCO & CFO

 

·                  Category II: Named Department Heads

 

·                  Category III: All Other Officers

 

·                  Category IV: Other Exempt Employees

 

34.            Plan — The Incentive Compensation Plan of Oneida Savings Bank, as
herein provided and subsequently amended by action of the Board of Directors.

 

35.            Plan Year — The Bank’s fiscal year during which a Participant may
earn Awards.

 

36.            Return on Average Assets — Bank Net Income as a percentage of
Average Assets, as computed for the Plan Year based upon the Bank’s financial
reports for the Plan Year.

 

37.            Return on Average Tangible Equity - Bank Net Income as a
percentage of Average Tangible Equity, as computed for the Plan Year based upon
the Bank’s financial reports for the Plan Year.

 

38.            Target Performance Level — Annual targets as established by the
Board of Directors based upon Return on Average Equity and Return on Average
Assets as compared with the Actual Performance of the Bank for a Plan Year.

 

39.            Total Award - The sum of all Awards earned under the Plan by all
Participants during the Plan Year.

 

Administration of the Plan

 

5.                   Committee Responsibilities and Powers — The Committee shall
report to the Board of Directors.  It shall have complete and sole
responsibility for the administration of the Plan and its construction and
interpretation.  It may adopt such rules, engage outside professionals and
perform such acts as in its sole discretion it deems necessary for the effective
administration and proper interpretation and construction of the Plan.

 

9

--------------------------------------------------------------------------------


 

6.                   Committee Meetings — The Committee shall meet not less
frequently than annually.

 

7.                   Process — Management shall make annual recommendations for
the review and approval by the Committee on Participants, Participant
Categories, Return on Average Asset target levels, Return on Average Equity
target levels, Maximum Awards, and such other material as may be necessary to
implement, maintain and administer the Plan.

 

8.                   Recordkeeping — The Committee shall maintain such records
for each Participant for each Plan Year as in its sole discretion it deems
necessary to implement and administer the Plan.

 

Participation in the Plan

 

4.                   Eligibility — Officers and Exempt Employees of the Bank
who, in the sole judgement of the Committee, may contribute to the profitability
and growth of the Bank shall be eligible for participation in the Plan.

 

5.                   Designation as Participant — The Committee shall designate
from among eligible Officers and Exempt Employees the actual Participants for
each Plan Year.  Participants will be designated by name, position or employee
category as updated annually by the Committee on Schedule “A” attached. 
Participants in a prior Plan Year may be excluded from participation in a
subsequent Plan Year. A designation as Participant shall not prohibit the Bank
from granting special performance or recognition awards to officers and
employees outside the provisions of the Plan, under such conditions and in such
form and manner as it sees fit, for meritorious service of any nature.

 

6.                   Termination of Participation — Participants shall cease
participating in the Plan if their employment at the Bank is terminated during
the Plan Year for cause or due to resignation.  Unless the Committee
specifically determines otherwise, such Participants shall not be eligible to
receive Awards for the Plan Year and shall be required to return to the Bank any
Partial Payments received.  Participants whose employment at the Bank is
terminated for reasons other than those aforementioned, including without
limitations retirement, death, disability or layoffs, shall cease participating
in the Plan upon, and as of the date of, termination of employment at the Bank. 
Such Participants shall receive a pro-rata share of Awards, based upon the ratio
that their length of employment during a Plan Year bears to the entire Plan
Year.

 

Designation of Awards

 

3.                   Award Levels — The Maximum Award payable to each
Participant in Category I is 35% of Base Compensation.  The Maximum Award
payable to each Participant in Category II is 20% of Base Compensation. The
Maximum Award payable to each Participant in III or IV is 15% of Base
Compensation.  The Total Award payable to all Participants is based upon the
Actual Performance of the Bank as compared with the Target Performance Levels
established by the Committee at the beginning of each Plan Year and

 

10

--------------------------------------------------------------------------------

 


 

appended as Schedule “B”.  The Committee reserves the right to adjust or amend
the Target Performance Levels during a Plan Year should conditions warrant such
subsequent review.  Such conditions or events that may warrant review of Target
Performance Levels include, but are not limited to, mergers, acquisitions,
significant economic conditions, unusual financial situations and other events
that in the sole discretion of the Committee warrant review.  Any change in the
Target Performance Levels made during a Plan Year will be promptly communicated
and explained to Participants.

 

4.              Limitations on Awards — The Total Award may be reduced or
eliminated in a given Plan Year based upon the following factors:

 

·                  No Award shall be made to any Participant if the Return on
Average Tangible Equity for any Plan Year is less than 5.00%.

 

·                  No Award shall be made to any Participant if the Return on
Average Assets for any Plan Year is less than 0.50%.

 

·                  No Award shall be made to any Participant if the most recent
Regulatory Examination Report does not reflect a Uniform Composite Rating of 1
or 2.

 

·                  The maximum Total Award payable to all Participants is 10% of
Bank Net Income.

 

Award Determination

 

3.              Distribution of Award — The Total Award shall be distributed
between the Participant Categories at the discretion of the Committee in
accordance with applicable Limitations on Awards and with the following maximum
distribution limits by Participant Category considered:

 

·                  Category I - Maximum of 25% of Total Award

 

·                  Category II - Maximum of 25% of Total Award

 

·                  Category III — Maximum of 45% of Total Award

 

·                  Category IV — Maximum of 15% of Total Award

 

4.              Participant Distribution — The Award for each Participant
Category will be allocated to all eligible Participants within the Category in
accordance with the Participant’s Base Compensation as a ratio of the Base
Compensation of the entire Participant Category.

 

Payment of Awards

 

3.              Awards Due Participants — As soon as administratively feasible
after the end of the Plan Year, Bank management shall calculate for the review
and approval of the Committee the Awards due to each Participant.  Upon review
by the Board of Directors of the Actual Performance of the Bank for the Plan
Year, following the close of the Bank’s fiscal period, the Board of Directors

 

11

--------------------------------------------------------------------------------


 

shall authorize payment of Annual Performance Awards in accordance with the
provisions of the Plan for the Plan Year.

 

4.              Partial Payments — At the sole discretion of the Committee,
Participants may receive cash payments in advance of the close of the Plan Year
in accordance with following procedures:

 

·                  Partial cash payments may be made no earlier than six
(6) months after the beginning of the Plan Year;

 

·                  Award amounts available for partial cash payments shall be
determined pursuant to the Award Determination provisions of the Plan, using
quarterly budgets, forecasts and financial results prepared by Bank management
for review by Committee;

 

·                  Cash payments not to exceed, in aggregate, forty (40) percent
of the Awards calculated pursuant to this section may be made at the discretion
of the Committee:

 

Transferability

 

The entitlement of a Participant to an Award under the Plan may not be sold,
donated, pledged or otherwise assigned or transferred in whole or in part. 
Awards under the Plan shall only accrue, and be payable, to the Participant or
the beneficiary or a deceased Participant.

 

Employment

 

Nothing in the Plan is intended to confer upon any officer or employee the right
to continue in the employ of the Bank, or to interfere with or restrict in any
way the right of the Bank to discharge an officer or employee at any time, for
any reason whatsoever, with or without cause.

 

Interpretation and Construction

 

The Committee shall have complete and sole responsibility for the construction
and interpretation of the Plan.

 

Terms of the Plan

 

The Plan shall become effective when it shall have been approved by the Board of
Directors and shall remain effective thereafter unless and until terminated by
the Board of Directors.

 

Effective Date

 

The Plan was originally approved by the Board of Trustees of Oneida Savings Bank
on May 13, 1993 and was effective as of January 1, 1993.  The amended Plan as
provided herein was approved by the Board of Directors on January 25, 2011 and
is effective as of January 1, 2011.

 

12

--------------------------------------------------------------------------------


 

Amendment of the Plan

 

The Board of Directors shall have the power at any time to amend or terminate
the Plan, in whole or in part.

 

Titles, Headings and Construction of Language

 

The titles and headings of the sections of the Plan are for convenience of
reference only and in the event of any conflict, the text of the Plan rather
than any such headings shall control.

 

Whenever appropriate in the Plan, words used in the singular may be read in the
plural; words used in the plural may be read in the singular; and words
importing the masculine gender shall be deemed equally to refer to the female
gender or the neuter.

 

Governing Law

 

The Plan shall be administered in accordance with the State of New York and
applicable federal laws FDIC and State of New York banking regulations.

 

13

--------------------------------------------------------------------------------


 

Witness

 

In WITNESS WHEREOF, the Bank, by action of its Board of Directors, has caused
this Plan to be adopted in its corporate name and its corporate seal to be
hereunto affixed and attested, all as of the date first above written.

 

 

 

 

Oneida Savings Bank

 

 

 

By

/s/ Michael R. Kallet

 

 

(Signature)

 

 

 

 

 

Michael R. Kallet

 

 

(Name)

 

 

 

 

 

Chief Executive Officer

 

 

(Title)

 

 

 

 

 

January 25, 2011

 

 

(Date)

 

 

 

ATTEST:

 

 

 

 

 

/s/ Eric E. Stickels

 

 

Secretary

 

 

14

--------------------------------------------------------------------------------